Weltner, Justice.
Sam Eugene Rowland shot and killed his wife with a handgun. *26He was indicted for malice murder, convicted, and sentenced to life imprisonment.1 His defense was insanity.
Decided April 9, 1987.
Word & Flinn, Gerald P. Word, T. Michael Flinn, for appellant.
Arthur E. Mallory III, District Attorney, William G. Hamrick, Jr., Assistant District Attorney, Michael J. Bowers, Attorney General, Mary Beth Westmoreland, Assistant Attorney General, for appellee.
1. The evidence in this case meets the requirements of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Before Rowland was indicted, his counsel and the district attorney, with Rowland’s concurrence, agreed that the district attorney would seek an indictment for voluntary manslaughter, Rowland would plead guilty, and the district attorney would recommend the maximum sentence of twenty years’ imprisonment. Such an indictment was returned. The district attorney later received information from which he concluded that the agreed-upon disposition would be inappropriate, and that a malice murder indictment should be sought. The grand jury then returned such an indictment, on which Rowland was tried. Rowland moved the trial court to enforce the agreement — that is, allow him to plead guilty to the manslaughter indictment. The trial court’s denial of the motion is cited as error. This contention is governed by State v. Hanson, 249 Ga. 739, 745 (295 SE2d 297) (1982). Under the evidence of the case, there was no error.
3. Rowland’s request that the trial court charge the elements of voluntary manslaughter as a lesser included of malice murder properly was denied. Denson v. State, 253 Ga. 93, 95 (316 SE2d 469) (1984).

Judgment affirmed.


All Justices concur.


 The crime was committed on October 3, 1985, and the indictment for malice murder was returned on April 28, 1986. Rowland was convicted and sentenced on April 29, 1986, and his motion for new trial was filed on May 28, 1986. The transcript of the evidence was filed on July 8, 1986. The motion for new trial was argued on September 23, 1986, and overruled on September 24, 1986. Notice of appeal was filed on October 23, 1986. The record on appeal was docketed in this court on December 22, 1986, and this case was submitted on February 23, 1987.